        Case 3:20-cv-00177-MO          Document 1       Filed 01/31/20          Page 1 of 5




Kenneth J. Abere, Jr., OSB #942345
Ken.Abere@lewisbrisbois.com
LEWIS BRISBOIS BISGAARD & SMITH LLP
888 SW Fifth Avenue, Suite 900
Portland, Oregon 97204-2025
Telephone: 971.712.2800
Facsimile: 971.712.2801

Attorney for Defendants



                            UNITED STATES DISTRICT COURT

                                  DISTRICT OF OREGON

                                   PORTLAND DIVISION

GARY BURGESS,                                        Case No.

               Plaintiff,                            NOTICE OF REMOVAL

       vs.                                           Pursuant to 28 U.S.C. §§ 1332, 1441, and
                                                     1446
SAMPSON B. BRUE, JR., an individual;
and NBA MEDIA VENTURES, LLC, a                       (Multnomah County Circuit Court Case
Delaware Corporation,                                No. 19CV53946)

               Defendants.


TO: The Judges and Clerk of the United States District Court for the District of Oregon

       Pursuant to 28 U.S.C. §§ 1332, 1441, and 1446, defendant Sampson B. Brue, Jr.

(“defendant Brue”), hereby files this Notice of Removal of Civil Action, removing the above-

captioned action from the Circuit Court of the State of Oregon for the County of Multnomah,

in which it is pending, to the United States District Court for the District of Oregon.

       In support of removal, Defendant Brue states as follows:




4851-3156-7539.1
NOTICE OF REMOVAL                                               Lewis Brisbois Bisgaard & Smith LLP
Page 1                                                          888 SW Fifth Avenue, Suite 900
                                                                Portland, Oregon 97204-2025
                                                                Telephone: 971.712.2800 • Fax 971.712.2801
          Case 3:20-cv-00177-MO        Document 1       Filed 01/31/20         Page 2 of 5




                           NOTICE OF REMOVAL IS TIMELY

          1.   On or about December 17, 2019, plaintiff Gary Burgess (“plaintiff”) initiated

this action by filing a Complaint in the Circuit Court of the State of Oregon for the County of

Multnomah, docketed at Case No. 19CV53946 (“State Court Action”). The Complaint names

Sampson B. Brue, Jr. and NBA Media Ventures, LLC, a Delaware corporation, as defendants.

Exhibit 1 (Complaint); see also Exhibit 2 (Multnomah County Circuit docket for Case No.

19CV43275).

          2.   This notice of removal is timely filed under 28 U.S.C. § 1446(b), which

provides that a notice of removal must be filed within 30 days after defendant receives, by

service or otherwise, the initial pleading. Plaintiff served a copy of plaintiff’s complaint and

summons to defendant Brue on January 6, 2020. Exhibit 3 (Summons and Certificate of

Service).

          3.   No further proceedings have been had in the Multnomah County Circuit Court

as of the date of this removal. Exhibit 2.

          4.   No previous requests have been made for the relief requested.

                           DIVERSITY JURISDICTION EXISTS

          5.   This is a civil action over which this court has original jurisdiction based on

diversity of citizenship, pursuant to 28 U.S.C. § 1332, which provides, in relevant part, that

district courts have original jurisdiction over actions where the matter in controversy exceeds

$75,000, exclusive of interest and costs, and where the action is between citizens of different

states.

          6.   Plaintiffs’ Complaint alleges that plaintiff is a resident of Washington County,

Oregon. Exhibit 1, ¶ 1.


4851-3156-7539.1
NOTICE OF REMOVAL                                              Lewis Brisbois Bisgaard & Smith LLP
Page 2                                                         888 SW Fifth Avenue, Suite 900
                                                               Portland, Oregon 97204-2025
                                                               Telephone: 971.712.2800 • Fax 971.712.2801
        Case 3:20-cv-00177-MO            Document 1      Filed 01/31/20        Page 3 of 5




        7.       Plaintiff’s Complaint alleges that defendant Brue is a resident of Ventura

County, California. Exhibit 1, ¶ 2.

        8.       Plaintiff’s Complaint alleges that defendant Brue was negligent in operating

his vehicle and the negligence led to a collision with plaintiff’s vehicle. Exhibit 1, ¶¶ 8-9.

        9.       Plaintiff’s Complaint alleges that defendant Brue was acting in the course and

scope of his employment for NBA Media Ventures, LLC (“defendant NBA”) at the time of

the collision. Exhibit 1, ¶¶ 6-7.

        10.      Defendant NBA is a Delaware Limited Liability Company, with headquarters

in Secaucus, New Jersey.

        11.      Plaintiffs’ Complaint includes a $4,925,977.32 prayer for relief stemming from

the injuries plaintiff alleges he sustained in the accident with defendant Brue. Exhibit 1, ¶ 15.

Therefore, the amount in controversy requirement as set forth in 28 U.S.C. § 1332, is satisfied.

        12.      Based on the foregoing, this Court has diversity jurisdiction pursuant to 28

U.S.C. § 1332.

                        REMOVAL TO THIS DISTRICT IS PROPER

        13.      Pursuant to 28 U.S.C. §§ 1332, 1441 and 1446, removal of the above-captioned

state court action to this court is appropriate.

        14.      Pursuant to 28 U.S.C. § 1441(a), removal to this court is appropriate as the

district and division embracing the place where the state court action is pending.

        15.      Pursuant to 28 U.S.C. § 1446(b), defendant NBA consents to the removal.

///

///

///


4851-3156-7539.1
NOTICE OF REMOVAL                                              Lewis Brisbois Bisgaard & Smith LLP
Page 3                                                         888 SW Fifth Avenue, Suite 900
                                                               Portland, Oregon 97204-2025
                                                               Telephone: 971.712.2800 • Fax 971.712.2801
        Case 3:20-cv-00177-MO         Document 1      Filed 01/31/20        Page 4 of 5




       16.     Defendant Brue will promptly serve plaintiff with this Notice of Removal,

informing plaintiff that this matter has been removed to federal court. Defendant Brue will

also promptly file a copy of this Notice of Removal with the Circuit Court of Multnomah

County, Oregon, where the action is pending.



DATED this 31st day of January, 2020.
                                        LEWIS BRISBOIS BISGAARD & SMITH LLP
                                          /s/ Kenneth J. Abere, Jr.
                                        Kenneth J. Abere, Jr., OSB #942345
                                        Ken.Abere@lewisbrisbois.com
                                        888 SW Fifth Avenue, Suite 900
                                        Portland, Oregon 97204-2025
                                        Telephone: 971.712.2800
                                        Facsimile: 971.712.2801

                                        Attorney for Defendants




4851-3156-7539.1
NOTICE OF REMOVAL                                           Lewis Brisbois Bisgaard & Smith LLP
Page 4                                                      888 SW Fifth Avenue, Suite 900
                                                            Portland, Oregon 97204-2025
                                                            Telephone: 971.712.2800 • Fax 971.712.2801
          Case 3:20-cv-00177-MO        Document 1       Filed 01/31/20        Page 5 of 5




                                CERTIFICATE OF SERVICE

       I certify that I served the foregoing NOTICE OF REMOVAL on the following

attorneys by the method indicated below on the 31st day of January, 2020:


Attorneys for Plaintiff:

Ralph Rayburn                                             Via First Class Mail
Rayburn Law Office                                        Via Federal Express
4905 SW Girffith Dr., Ste 105                            Via CM/ECF System
Beaverton, OR 97005                                       Via Hand-Delivery
ralph@rayburnlawoffice.com                               Via E-Mail

Attorneys for Defendant Sampson Brue:

Hilary A. Boyd                                            Via First Class Mail
Davis Rothwell Earle & Xóchihua PC                        Via Federal Express
200 SW Market Street, Suite 1800                          Via Facsimile
                                                          Via Hand-Delivery
Portland, OR 97201                                       Via E-Mail
Hboyd@davisrothwell.com



                                          LEWIS BRISBOIS BISGAARD & SMITH LLP



                                          By:    /s/ Kenneth J. Abere, Jr.
                                                Kenneth J. Abere, Jr., OSB #942345
                                                Ken.Abere@lewisbrisbois.com

                                                Attorney for Defendants




4851-3156-7539.1
CERTIFICATE OF SERVICE                                        Lewis Brisbois Bisgaard & Smith LLP
Page 1                                                        888 SW Fifth Avenue, Suite 900
                                                              Portland, Oregon 97204-2025
                                                              Telephone: 971.712.2800 • Fax 971.712.2801
